The opinion of the court was delivered, March 29,1859, by
Church, J.
— The proceedings, as they appear of record in this case, cannot be sustained by any legal principle. The order for review was, by law, returnable at the next term of the court, after granted. Purd. Dig. 718. The. then next term commenced the fourth Monday, (the 22d day) of December, 1856. The view under this order, however,- was not had and reported upon until the 21st of March following; nor was it filed in court until subsequent to the commencement of the March Term, on the fourth Monday, (the 23d day) of March, 1857. On the 25th of April, 1857, the court confirmed this report nunc pro tunc, as of December Term, 1856; and eo die confirmed the same absolutely; and also, at the same time, issued the order to open the road.
*206The order of review having expired prior to its execution, all subsequent proceedings under it were unauthorized. It is true, the order might have been reviewed and continued by the court, but it was not. The confirmation, nunc pro tunc, followed by the simultaneous final confirmation and issue of the orcler to open, cured nothing; these were as irregular and unauthorized as the view itself. Instead of a correction, the errors accumulated at every step. The result, no doubt, of inadvertence, arising from a misunderstanding by the court, touching the alleged general acquiescence by all parties interested. If there be any right to have a private road here, it is not by reason of the road law, and these proceedings, but because of some existing contract. The Quarter Sessions is not the court for enforcing the performance of contracts. The return for private use, is a sufficient compliance with the law, touching its necessity. 17 S. & R. 888.
Proceedings reversed.